Exhibit 10.5

 

November 27, 2006

  

LOGO [g14752image01.jpg]

Dear Marc:

On behalf of Amazon Global Resources, Inc. (the Company), I am very pleased to
offer you the position of Senior Vice President of Worldwide Operations
reporting to me. This offer is contingent upon the completion of a background
check and the Company’s review of your background check results. This letter
clarifies and confirms the terms of your employment with the Company.

Start Date and Salary

Unless we mutually agree otherwise in writing, you will commence employment on
December 4, 2006 (“Start Date”). Your starting salary will be $150,000
annualized, payable in accordance with the Company’s standard payroll practice
and subject to applicable withholding taxes. Because your position is exempt
from overtime pay, your salary will compensate you for all hours worked.

Signing Bonus

In appreciation for your decision to join us, the Company will pay you a
$2,000,000 signing bonus during your first year of employment, which will be
paid in twelve monthly installments, starting at the end of your first month,
subject to your continued employment. If you are employed with the Company on
the one-year anniversary of your Start Date, the company will pay you a second
bonus in the amount of $800,000 during your second year of employment, which
will be paid in twelve monthly installments, subject to your continued
employment. Both bonuses will be payable in accordance with the Company’s
standard payroll practice and subject to applicable withholding taxes. If your
employment with the Company is terminated for any reason during your first two
years of employment, any monthly payments will cease after the date of
termination.

Relocation

For information about your relocation benefits, please review the attached
document. If your employment with the Company is terminated for any reason prior
to the first anniversary of your Start Date, you will be responsible for
reimbursing the Company for any relocation expenses paid to you or incurred by
the Company on your behalf, on a pro-rated monthly basis.

Benefits

You will also be entitled, during the term of your employment, to such vacation,
medical and other employee benefits as the Company may offer from time to time,
subject to applicable eligibility requirements. The Company does reserve the
right to make any modifications in this benefits package that it deems
appropriate. Please refer to the enclosed benefits documents for more
information. You are eligible to participate in Amazon.com’s 401(k) plan
following receipt of a PIN number and Information Packet from the plan
administrator. You are also eligible to enroll in our major medical plan on the
first day of the month, coincident with or following the commencement of your
employment.

Restricted Stock Unit Award

Subject to Board of Directors’ approval, you will be granted a restricted stock
unit award with respect to 375,000 shares of Amazon. com common stock. This
award will vest and convert into shares of common stock at the rate of 20% after
two years of employment and an additional 20% after every year of employment
thereafter until fully vested. Your award will be documented by delivery to you
of a Restricted Stock Unit Award Agreement specifying the terms and conditions
of the award.

Customer Connection

You will participate in Amazon.com’s Customer Connection (“C2”) Program, which
keeps our senior employees in direct contact with our customers. Under this
program, you will work at our customer services center for two days during your
first six months of employment and on a regular basis thereafter. You’ll also
work at one of our fulfillment centers for three days during your first two
years of employment. Please contact your Human Resources Generalist for more
information.



--------------------------------------------------------------------------------

Confidentiality, Noncompetition and Invention Assignment Agreement

As a condition of your employment, you must sign the enclosed Confidentiality,
Noncompetition and Invention Assignment Agreement (the “Agreement”). The
Company’s willingness to grant you the restricted stock unit award referred to
above is based in significant part on your commitment to fulfill the obligations
specified in the Agreement.

You should know that the agreement will significantly restrict your future
flexibility in many ways. For example, you will be unable to seek or accept
certain employment opportunities for a period of 18 months after you leave the
Company. Please review the agreement carefully and, if appropriate, have your
attorney review it as well.

Employment At Will

If you accept our offer of employment, you will be an employee-at-will, meaning
that either you or the Company may terminate our relationship at any time for
any reason, with or without cause. Any statements to the contrary that may have
been made to you, or that may be made to you, by the Company, its agents, or
representatives are superseded by this offer letter.

If your employment is terminated by the Company without Cause during the first
12 months of your employment, you will receive a severance payment of
$1,300,000. Payment of any severance amount will be made in a lump sum and is
conditioned on your prompt execution of an agreement to release all claims
against the Company.

For purposes of this section, “Cause” is defined as a) a material act of
misconduct or dishonesty, b) a material violation of any agreement with the
Company, including but not limited to the Agreement, c) a violation of the
Company’s Code of Business Conduct and Ethics, and d) being formally charged
with or convicted of a crime involving theft, dishonesty, violence or moral
turpitude.

Employment Eligibility

To comply with immigration laws, you must provide Amazon.com with evidence of
your identity and eligibility for employment in the United States no later than
three (3) business days of your date of hire. Please bring this documentation to
your new hire orientation. If you are in visa status, you also must provide new
or renewed evidence of your eligibility for employment immediately prior to or
upon expiration of your visa authorization.

Additional Provisions

If you accept this offer, the terms described in this letter will be the terms
of your employment, and this letter supersedes any previous discussions or
offers. Any additions to or modifications of these terms must be in writing and
signed by you and an officer of the Company.

If you wish to accept employment with the Company, please indicate so by signing
both copies of this letter and both copies of the enclosed Confidentiality,
Noncompetition and Invention Assignment Agreement, retaining one of each for
your files. This offer and all terms of employment stated in this letter will
expire three weeks from the date of this letter.

Marc, I am very excited about the possibility of you joining us. I hope that you
will accept this offer and look forward to a productive and mutually beneficial
working relationship. Please let me know if I can answer any questions for you
about any of the matters outlined in this letter.

 

Sincerely /s/ Jeffrey P. Bezos Jeffrey P. Bezos Founder & CEO

ACCEPTANCE

I accept employment with Amazon Global Resources, Inc. under the terms set forth
in this letter:

 

/s/ Marc Onetto     Dec 1, 2006 Signature     Date Marc Onetto    